Per curiam

WiiiMAm and Haywoob.
This is a plain question : it is clear law. when the act once begins to run, no incapacity to sue, as coverture or the like^ intervening before the three years are completed, will prevent its running on so as to form a bar.
Mr. Moore however, urged that there never had been any decision in any court to that effect, either in England or here. He said such an opinion was intimated at Wilmington, at the last term, by Judge Haywoob, alone on the bench. That he had heard of such a doctrine before, at the time Mr. Iredell was at the bar, and had been furnished by him with a list of authorities upon which Mr. Iredell had formed such an opinion; but upon examining them attentively, they are found to be dictums, grounded on the case of Touch & — —Plowden. 368 — which was a case adjudged upon the statute of fines.
Judge Haywoob — After the. opinion I gave at Wilmington, last spring, I searched the authorities when I went home with great diligence — many of the instances are but dictums, hut every where it seems to be held as law, and not to be disputed where the point occurs. It is so held in 4 Term Rep. 310 — and 306, in the notes. Wils. 134, was decided upon that principle, and 1 Strange 556. I am very sure that the law is so, but let the case lie over till to-morrow, that Mr. Moore may have time to look into authorities. Judge Wiimams assented.
Next morning, the court having looked into authorities, mentioned the case again, and asked the counsel wheiher they would argue it; and they declining an argument, the court gave judgment for the Defendant.
Note.— Vide Andrews v. Mulford the cases referred to in the note ante 311.